DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or
composition of matter, or any new and useful improvement thereof, may obtain a patent
therefore, subject to the conditions and requirements of this title.

Claims 39, 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are drawn to a “Computer readable storage medium”. In treating the claim as a whole, Computer Readable Media (CRM) and Computer Readable Storage Media (CRSM) claims, under their broadest reasonable interpretation (BRI), will cover an ineligible signal per se unless defined otherwise in the application as filed. Applicants' specification does not explicitly exclude ineligible signal embodiments. When the broadest reasonable interpretation of a claim covers signals per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. 
In view of the Official Gazette Notice (1251OG212, made available February 23, 2010), the examiner suggests amending the claims to recite “a non-transitory computer readable storage medium” to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 
Claims 21-40 and are rejected under 35 U.S.C. 103 as being unpatentable by Thudor et al. (U.S. 2020/0380765 A1) in view of Moriya (U.S. 2011/0074785 A1). 
Regarding 1-20. (Canceled)  
Regarding Claim 21, Thudor discloses an apparatus comprising at least one processor, memory including computer program code, the memory and the computer program code configured to (Thudor,[0015] “the device comprising a memory associated with at least one processor” and [0060] “program code instructions to execute the steps of the method of encoding or decoding data representative of a 3D representation of a scene” with the at least one processor, cause the apparatus to perform at least the following: 
obtain information of a three-dimensional scene (Thudor, [0102] “Representing parts of the 3D scene with a low density of elements (i.e. with a density below a determined level/value) may generate issues when reconstructing the 3D representation of the 3D scene after coding/decoding of the data (e.g. texture and depth) representative of the 3D representation of the 3D scene, obtained” Thudor teaches obtain information such as a low density of elements of the 3D scene after coding/decoding of the data; 
determine a two-dimensional projection plane for the scene (Thudor, [0111] “FIG. 4 shows 2D parameterizations 41, 42 and 43 associated with 3D parts of the representation 40 of the object of the scene that has been acquired with the cameras 4001, 4002, 4003 and 4004” and [0112] “linear perspective projection of the points of the 3D part of the point cloud onto a plane associated with a point of view, the parameters representative of the linear perspective projection” Thudor teaches determine a 2D projection plane (parameterizations 41, 42 and 43, Fig. 4) associated with 3D parts of the representation 40 of the object of the scene.
encode the two-dimensional projection plane (Thudor, [0024] “an encoder configured to encode, the at least a parameter into a third syntax element of the bitstream and Fig. 7, [0144] “a 2D parameterization 701 is obtained for the 3D part 71, a 2D parameterization 702 is obtained for the 3D part 72…all 2D parameterizations associated with all 3D parts are of the same type, e.g. a linear perspective projection or an orthographic projection” Thudor teaches an encoder can encode the 2D projection plane (2D parameterization 701, 702) into the bitstream.
However, Thudor does not explicitly teach determine a first projection direction for a first part of the two-dimensional projection plane and a at least a second projection direction for a second part of the two-dimensional projection plane, wherein the first projection direction is different from the second projection direction; project a first part of the scene on the two-dimensional projection plane from the first projection direction; project a second part of the scene on the two-dimensional projection plane from the second projection direction; 
Moriya teaches determine a first projection direction for a first part of the two-dimensional projection plane and a at least a second projection direction for a second part of the two-dimensional projection plane, wherein the first projection direction is different from the second projection direction (Moriya, Fig. 2, [0031] “Next, in Step S2, a first projection direction vector Pv1, a projection plane P1, and a projection target voxel are determined in order to generate a first MIP image Im1, in FIG. 4, a y-axis direction is determined to be the first projection direction vector Pv1” and [0036] “in FIG. 9. When the second projection direction vector Pv2 is determined, a projection plane P2 with the second projection direction vector Pv2 as its normal is determined” Moriya teaches determine 1st projection direction (y-axis direction vector Pv1) of 2D projection plane P1 has a different direction with 2nd projection direction (vector Pv2) of 2D projection plane P2.
project a first part of the scene on the two-dimensional projection plane from the first projection direction; project a second part of the scene on the two-dimensional projection plane from the second projection direction (Moriya, [0036] as shown in FIG. 8, when the mouse is dragged on the first projection image, a point E1 at a certain distance from the center Vm1 of the three-dimensional image data M1 in the reverse direction of the first projection direction vector Pv1 moves to a point E2 by maintaining the distance between the point E1 and Vm1 and the vector from point E2 toward the Vm1 is determined as the second projection direction vector Pv2, as shown in FIG. 9” Moriya teaches project a first part (a point E1) of the 2D projection plane P1 from the first projection direction vector Pv1 and project a second part (a point E2) of the 2D projection plane P2 from the first projection direction vector Pv2 (Fig. 9).
Thudor and Moriya are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Thudor to combine with the determine a difference between the first and second projection directions (as taught by Moriya) in order to determine 1st direction of 1st projection plane is different to 2nd direction of 2nd projection plane because Moriya can provide determine 1st projection direction (y-axis direction vector Pv1) of 2D projection plane P1 has a different direction with 2nd projection direction (vector Pv2) of 2D projection plane P2 (Moriya, Fig. 9, [0036]). Doing so, it may provide a three-dimensional positional relationship of objects/scenes of attention can be easily known from the projection images (Moriya, [0016]).
Regarding Claim 22, Thudor as modified discloses the apparatus according to claim 21, said memory including computer program code, the memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: 
encode information of the first projection direction and the second projection direction (Thudor, [0081] “a method of (and a device configured for) encoding data representative of a 3D representation of the scene (represented with an omnidirectional content, also called immersive video) into a bitstream” a combination between Thudor and Moriya can be used to teach encoding data representative of a 3D representation of the scene (represented with an omnidirectional content which can include 1st/2nd projection direction (as taught by Moriya).
Regarding Claim 23, Thudor as modified discloses the apparatus according to claim 22, said memory including computer program code, the memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: 
encode said information of the first projection direction as a difference between the first projection direction and a reference direction (Thudor, [0081] “a method of encoding data representative of a 3D representation of the scene (represented with an omnidirectional content, also called immersive video) into a bitstream” and [0144] “FIG. 7, i.e. the 3D parts 71, 72 and 73, the 3D part 71 comprising points of the point cloud representing part of the head of the person, the 3D part 72 comprising points of the point cloud representing an armpit of the person and the 3D part 73 comprising points of the point cloud representing a hand of the person” Thudor teaches encoding information with an omnidirectional content of a 3D representation of the scene includes the first projection direction of 2D plane 701 of 3D part 71 is a difference to a reference direction of 2D plane 703 of the 3D part 73 (Fig. 7).
Regarding Claim 24, Thudor as modified discloses the apparatus according to claim 23, said memory including computer program code, the memory and the computer program code configured to, with the at least one processor, cause the apparatus to encode said information of the second projection direction as one of the following: 
a difference between the second projection direction and the reference direction (Thudor, [0081] “a method of encoding data representative of a 3D representation of the scene (represented with an omnidirectional content, also called immersive video) into a bitstream” and [0144] “FIG. 7, i.e. the 3D parts 71, 72 and 73, the 3D part 71 comprising points of the point cloud representing part of the head of the person, the 3D part 72 comprising points of the point cloud representing an armpit of the person and the 3D part 73 comprising points of the point cloud representing a hand of the person” Thudor teaches encoding information with an omnidirectional content of a 3D representation of the scene includes the second projection direction of 2D plane 702 of 3D part 72 is a difference to a reference direction of 2D plane 703 of the 3D part 73 (Fig. 7); or a difference between the second projection direction and the first projection direction.  
Regarding Claim 25, the apparatus according to claim 21, Thudor does not explicitly teach said memory including computer program code, the memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following:   
determine projection directions for the two-dimensional projection plane in X- and Y-directions.  
Moriya teaches determine projection directions for the two-dimensional projection plane in X- and Y-directions (Moriya, [0031] “Next, in Step S2, a first projection direction vector Pv1, a projection plane P1, and a projection target voxel are determined in order to generate a first MIP image Im1, as illustrated in FIG. 4. Here, it is the generation of an initial MIP image, so that a y-axis direction is determined to be the first projection direction vector Pv1” Moriya determine projection directions for 2D projection plane (P1) in X, Y directions e.g. 1st projection direction Pv1 in a y-axis direction.
Thudor and Moriya are combinable see rationale in claim 21.
Regarding Claim 26, the apparatus according to claim 21, Thudor does not explicitly teach discloses said memory including computer program code, the memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: 
determine the first projection direction and the second projection direction so that the first part and the second part of the two-dimensional projection plane differ from each other in X-direction;
 use the first projection direction for areas of the two-dimensional projection plane which have same Y-coordinate as the first area; and 
use the second projection direction for areas of the two-dimensional projection plane which have same Y-coordinate as the second area.  
However, Moriya teaches determine the first projection direction and the second projection direction so that the first part and the second part of the two-dimensional projection plane differ from each other in X-direction (Moriya, Fig. 9, [0032] After the first projection direction vector Pv1, first projection plane P1, are determined in Step S2, a first MIP image Im1 is generated on the first projection plane P1 in Step S3” and [0036] when the mouse is dragged on the first projection image, a point E1, in the reverse direction of the first projection direction vector Pv1 moves to a point E2” and [0037] “the new projection direction vector Pv2 and projection plane P2 are determined in Step S6, a second MIP image Im2 and a second Z-Buffer image ImZ2 are generated in Step S7” Moriya teaches determined the first/second projection direction (Pv1, Pv2), so the first/second projection plan P1, P2 are in different positions in X direction (Fig. 9).
use the first projection direction for areas of the two-dimensional projection plane which have same Y-coordinate as the first area (Moriya, [0031] “in Step S2, a first projection direction vector Pv1, a projection plane P1, generate a first MIP image Im1, as illustrated in FIG. 4, so that a y-axis direction is determined to be the first projection direction vector Pv1” Moriya teaches in Step S2, at point E1, use 1st projection direction (Pv1) to generate a first image Im1 (Fig. 7) on the project plane P1 in a y-axis direction; and 
use the second projection direction for areas of the two-dimensional projection plane which have same Y-coordinate as the second area (Moriya, [0036] when the mouse is dragged on the first projection image, a point E1, in the reverse direction of the first projection direction vector Pv1 moves to a point E2” and [0037] “the new projection direction vector Pv2 and projection plane P2 are determined in Step S6, a second MIP image Im2 and a second Z-Buffer image ImZ2 are generated in Step S7 in the same way as in Step S2” Moriya teaches Step 7, at point E2, use 2nd projection direction (Pv2) to generate a first image Im2 (Fig. 8) on the projection plane P2 which is at the same a y-axis direction because Step 7 is the same way in Step S2.
Thudor and Moriya are combinable see rationale in claim 21.
Regarding Claim 27, Thudor as modified discloses the apparatus according to claim 21, said memory including computer program code, the memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: 
encode the first and second projection directions in an auxiliary patch information (Thudor, Fig. 7, [0144] “A first patch atlas 74 collecting the depth maps associated with the obtained 2D parameterizations is generated. The first patch atlas comprises a depth map 741 associated with the 2D parameterization 701, a depth map 742 associated with the 2D parameterization 702” Thudor teaches encoding first and second direction of 2D projection planes (701, 702, Fig. 7) in an auxiliary patch information (a patch atlas with a depth map).
Regarding Claim 28, Thudor as modified discloses the apparatus according to claim 27, wherein the auxiliary patch information comprises one or more of the following: 
- Index of the projection plane; 
- 2D bounding box (Thudor, [0117] “FIG. 8C, the 3D space 83 (e.g. a parallelepiped corresponding to a box bounding the point cloud) occupied by the point cloud is partitioned” Thudor teaches the patch information includes 2D bounding box (Fig. 8).
- 3D location of the patch represented in terms of depth, tangential shift and bi-tangential shift.  
Regarding Claim 29, Thudor as modified discloses an apparatus comprising at least one processor, memory including computer program code, the memory and the computer program code configured to (Thudor,[0015] “the device comprising a memory associated with at least one processor” and [0060] “program code instructions to execute the steps of the method of encoding or decoding data representative of a 3D representation of a scene”, with the at least one processor, cause the apparatus to perform at least the following: 
decode information of a two-dimensional projection plane of a three-dimensional scene (Thudor, [0046] “decoding, from the bitstream, at least a parameter representative of at least a two-dimensional parameterization of at least a part of the 3D representation” Thudor teaches decoding information (a parameter) of a 2D projection plane (2D parameterization) of a 3D representation object/scene; 
use the decoded information to obtain reconstructed geometry data of different parts of the two- dimensional projection plane (Thudor [0149] “The bitstream is transmitted to a module M92 that implements a decoding process 92 to decode the encoded data to obtain a decoded point cloud 903” and [0184] “The decoded point cloud 903 may then be further processed for reconstructing the 3D representation of the scene from the decoded pictures that comprise the attributes (depth and texture), from the decoded density information, from the decoded parameters representative of the 2D parameterizations” Thudor teaches using decoded information (density, parameters of pictures) to obtain reconstructed geometry data (geometry of the point cloud) of different parts of the 2D projection plane (2D parameterizations such as depth, texture; and 4Docket No. NC104707-US-PCT Customer No. 73658
use the reconstructed geometry data to form a reconstructed 3D image (Thudor, [0184] The decoded point cloud 903 may then be further processed for reconstructing the 3D representation of the scene. Points of the point cloud are obtained by de -projecting the pixels of the depth and texture maps according to the inverse 2D parameterizations. The geometry of the point cloud (i.e. coordinates of the points or distance from a point of view associated with the 2D parameterization) is obtained by de -projecting the depth maps and the texture” Thudor teaches use the reconstruct geometry data (the geometry of point cloud are obtained by de -projecting the pixels of the depth and texture maps according to the inverse 2D parameterizations) to form a reconstructing the 3D representation of the scene.
Thudor teaches decoding  information of direction and parameter representative of 2D projection plane from a received bitstream ([0081] encoding data representative of a 3D representation of a scene (represented with an omnidirectional content into a bitstream and [0239] “at least a parameter representative of at least a two-dimensional parameterization of at least a part of the 3D representation is decoded from a received bitstream”). 
However, Thudor does not explicitly teach decode information of at least a first projection direction for a first part of the two-dimensional projection plane and a second projection direction for a second part of the two-dimensional projection plane, wherein the first projection direction is different from the second projection direction; 
Moriya teaches decode information of at least a first projection direction for a first part of the two-dimensional projection plane and a second projection direction for a second part of the two-dimensional projection plane, wherein the first projection direction is different from the second projection direction (Moriya, Fig. 2, [0031] “Next, in Step S2, a first projection direction vector Pv1, a projection plane P1, and a projection target voxel are determined in order to generate a first MIP image Im1, in FIG. 4, a y-axis direction is determined to be the first projection direction vector Pv1” and [0036] “in FIG. 9. When the second projection direction vector Pv2 is determined, a projection plane P2 with the second projection direction vector Pv2 as its normal is determined” a combination between Thudor and Moriya can be used to teaches decoding information (as taught by Thudor) of at least a 1st projection direction (y-axis direction vector Pv1) of 2D projection plane P1 has a different direction with 2nd projection direction (vector Pv2) of 2D projection plane P2 (as taught by Moriya).
Thudor and Moriya are combinable see rationale in claim 21.
Regarding Claim 30, the apparatus according to claim 29, Thudor does not explicitly teach wherein the information of the first projection direction and the second projection direction is encoded as a function of location on the two-dimensional projection plane and at least one residual between an output of the function and the first projection direction or the second projection direction.  
However, Moriya teaches wherein the information of the first projection direction and the second projection direction is encoded as a function of location on the two-dimensional projection plane and at least one residual between an output of the function and the first projection direction or the second projection direction (Moriya, Fig. 2, [0035] “the coordinate position of voxel V1 in the three-dimensional image forming the pixel of the coordinate position Q1 in the first MIP image Im1 determined in Step S4 is calculated from coordinate position Q1, first projection direction vector Pv1, and the first Z-Buffer image ImZ1” and [0039] “the coordinate of voxel V2…in Step S8 is calculated from…second Z-Buffer image ImZ2” Moriya teaches the information of the 1st/2nd projection direction (Pv1, Pv2) is calculated as a function of location (steps 4, 8, Fig. 2) (the coordination position Q1, Q2, Z-buffer) on the 2D projection plane (P1, P2) and output of the first/second IMP images (Figs. 7, 8).
Thudor and Moriya are combinable see rationale in claim 21.
Regarding Claim 31, Thudor as modified discloses the apparatus according to claim 29, said memory including computer program code, the memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: 
decode said information of the first projection direction as a difference between the first projection direction and a reference direction.  
Claim 31 is substantially similar to claim 23 is rejected based on similar analyses.
Regarding Claim 32, Thudor as modified discloses the apparatus according to claim 31, wherein at least one of the first projection or the second projection direction are temporally predicted from at least one previous temporal instance of the two- dimensional projection plane (Thudor, Fig. 9, [0152] “The encoding process 91 implement intra-picture coding. The temporally coded predicted pictures `P` (or `B`) may use intra- and inter-picture prediction” and Fig. 10, [0168] “The reference picture 103 may be used in an operation 104, implemented by a module M104 for inter prediction for the coding of one or more pictures of the point cloud, different from the picture 100” Thudor teaches a temporally predicted from at least one temporal instance (reference picture 103) of 2D projection plane (Fig. 10).
Regarding Claim 33, Thudor as modified discloses the apparatus according to claim 31, said memory including computer program code, the memory and the computer program code configured to, with the at least one processor, cause the apparatus to decode said information of the second projection direction as one of the following: 
a difference between the second projection direction and the reference direction; or a difference between the second projection direction and the first projection direction.  
Claim 33 is substantially similar to claim 24 is rejected based on similar analyses.
Regarding Claim 34, Thudor as modified discloses the apparatus according to claim 29, said memory including computer program code, the memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: 
using the same first projection direction for areas of the two-dimensional projection plane which have same Y-coordinate as the first area; and 
using the same second projection direction for areas of the two-dimensional projection plane which have same Y-coordinate as the second area.  
Claim 34 is substantially similar to claim 26 is rejected based on similar analyses.
Regarding Claim 35, Thudor as modified discloses a method (Thudor, [0061] “method of encoding or decoding data representative of a 3D representation of a scene”) comprising: 
obtaining information of a three-dimensional scene; 
determining a two-dimensional projection plane for the scene; 5Docket No. NC104707-US-PCT Customer No. 73658 
determining at least a first projection direction for a first part of the two-dimensional projection plane and a second projection direction for a second part of the two-dimensional projection plane, wherein the first projection direction is different from the second projection direction; 
projecting a first part of the scene on the two-dimensional projection plane from the first projection direction; 
projecting a second part of the scene on the two-dimensional projection plane from the second projection direction; and 
encoding the two-dimensional projection plane.  
Claim 35 is substantially similar to claim 21 is rejected based on similar analyses.
Regarding Claim 36, Thudor as modified discloses the method according to claim 35, further comprising: encoding information of the first projection direction and the second projection direction.  
Claim 36 is substantially similar to claim 22 is rejected based on similar analyses.
Regarding Claim 37, Thudor as modified discloses a method (Thudor, [0061] “method of encoding or decoding data representative of a 3D representation of a scene”), comprising: 
decoding information of a two-dimensional projection plane of a three-dimensional scene; 
decoding information of at least a first projection direction for a first part of the two-dimensional projection plane and a second projection direction for a second part of the two-dimensional projection plane, wherein the first projection direction is different from the second projection direction; 
using the decoded information to obtain reconstructed geometry data of different parts of the two- dimensional projection plane; and 
using the reconstructed geometry data to form a reconstructed 3D image.  
Claim 37 is substantially similar to claim 29 is rejected based on similar analyses.
Regarding Claim 38, Thudor as modified discloses the method according to claim 37, wherein the information of the first projection direction and the second projection direction is encoded as a function of location on the two-dimensional projection plane and at least one residual between an output of the function and the first projection direction or the second projection direction.  
Claim 38 is substantially similar to claim 30 is rejected based on similar analyses.
Regarding Claim 39, Thudor as modified discloses a computer readable storage medium comprising code for use by an apparatus, which when executed by a processor (Thudor, [0061] “processor readable medium having stored therein instructions for causing a processor to perform method of encoding or decoding data representative of a 3D representation of a scene”), causes the apparatus to perform: obtain information of a three-dimensional scene; 
determine at least one two-dimensional projection plane for the scene; 
determine at least a first projection direction for a first part of the two-dimensional projection plane and a second projection direction for a second part of the two-dimensional projection plane, wherein the first projection direction is different from the second projection direction; 
project a first part of the scene on the two-dimensional projection plane from the first projection direction; 6Docket No. NC104707-US-PCT Customer No. 73658 
project a second part of the scene on the two-dimensional projection plane from the second projection direction; and 
encode the two-dimensional projection plane.  
Claim 39 is substantially similar to claim 21 is rejected based on similar analyses.
Regarding Claim 40, Thudor as modified discloses a computer readable storage medium comprising code for use by an apparatus, which when executed by a processor (Thudor, [0061] “processor readable medium having stored therein instructions for causing a processor to perform method of encoding or decoding data representative of a 3D representation of a scene”), causes the apparatus to perform: 
decode information of a two-dimensional projection plane of a three-dimensional scene; 
decode information of at least a first projection direction for a first part of the two-dimensional projection plane and a second projection direction for a second part of the two-dimensional projection plane, wherein the first projection direction is different from the second projection direction; 
use the decoded information to obtain reconstructed geometry data of different parts of the two- dimensional projection plane; and 
use the reconstructed geometry data to form a reconstructed 3D image.
Claim 40 is substantially similar to claim 29 is rejected based on similar analyses

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Kaufman et al. (U.S. 2004/0125103A1) and Zhong et al. (U.S. 2018/0241986 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        
/SING-WAI WU/Primary Examiner, Art Unit 2611